Citation Nr: 1017811	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for the 
claimed residuals of a low back injury, previously 
characterized as probable ruptured L-5, S1 disc with left S1 
nerve root entrapment (low back disability); and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied service connection for 
probable ruptured L5-S1 disc with left S1 nerve root 
entrapment because the Veteran had not submitted evidence 
that was new and material.

In March 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The issue listed on the cover page of this decision has been 
recharacterized for the sake of clarity and to reflect the 
Veteran's intentions.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).

The reopened claim of service connection for the claimed 
residuals of a back injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  In an August 1981 rating decision, the RO denied service 
connection for probable ruptured L-5, S1 disc with left S1 
nerve root entrapment.  A notice of disagreement was not 
received within the subsequent one-year period, and that 
decision became final.

2.  In September 1997, the RO confirmed the previous August 
1981 decision that denied service connection for a back 
disability, claimed as residuals of an in-service back 
injury, because new and material evidence had not been 
received to reopen the previously denied claim.  

3.  Evidence submitted since the RO's September 1997 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a back injury, and therefore raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
September 1997 decision which confirmed a prior denial of 
service connection for a back disability claimed as residuals 
of an in-service back injury; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO indicated in the March 2009 statement of the 
case that it reopened (but then denied the reopened claim on 
the merits) the previously denied claim of service connection 
for a back disability, the Board must still review the RO's 
preliminary decision to reopen in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for the claimed residuals of a back injury, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance with 
respect to reopening previously denied claims.  In other 
words, despite any defect in the notice provided to the 
Veteran regarding new and material evidence, the matter is 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In an August 1981 rating decision, the RO denied service 
connection for probable ruptured L5-S1 disc with left S1 
nerve root entrapment.  The basis of the denial was that the 
service medical records (now referred to as service treatment 
records, or STRs) did not show evidence of a back injury, and 
that the Veteran suffered a back injury in 1980, with no 
nexus to service.  A notice of disagreement with that 
determination was not received within the subsequent one-year 
period.

The Veteran attempted to reopen this claim in April 1997; 
however, in a September 1997 letter, the Veteran was informed 
by the RO that his claim of service connection for a back 
disability, probable ruptured disc, L5-S1 with nerve root 
entrapment was denied because new and material evidence had 
not been received sufficient to reopen the previously denied 
claim.  A notice of disagreement with that determination was 
not received within the subsequent one-year period.

Currently, the appellant contends that he did, in fact injure 
his back during service in 1955, and that it has been painful 
ever since that time.  

Additional evidence has been added to the record, including 
multiple lay statements from friends and family members who 
all reported that the Veteran complained of back pain for 
many years, and some recalled that he complained of back pain 
since service.  Additionally, the Veteran submitted a private 
medical opinion and testified at a video conference in March 
2010.  The Veteran was also afforded a VA examination in 
February 2009.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that no new and material evidence had been 
received.  

Since the prior final decision, evidence has been added to 
the claims file, including numerous lay statements, hearing 
testimony, a VA examination report and a private medical 
opinion.  This new evidence provides lay evidence of 
continuity of symptoms since service, but it also includes a 
medical nexus opinion weighing against the claim.  

Thus, the additional evidence is new and material and 
reopening the claim is warranted.  





ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for the claimed 
residuals of a back injury having been submitted, the claim 
is reopened.


REMAND

Having reopened the claim of service connection for the 
claimed residuals of a back injury, VA now has the duty to 
notify the appellant as to how to substantiate his claim and 
to assist him in the development of the claim.  As such, VA 
must obtain relevant records which could possibly 
substantiate the claim and conduct an appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
38 U.S.C.A. § 5107(a) (West 2002).  

At the Veteran's hearing, he testified that he tried to file 
a claim of service connection for a back disability shortly 
after he was discharged from service in 1956, but for some 
reason, this claim was never submitted by the representative.  
The Veteran also testified that he did not seek treatment 
between the time he was discharged from service and the 
1980's because he did not have a job that provided adequate 
health/medical insurance and he could not afford treatment.  

At a VA examination in February 2009, the examiner pointed 
out that although there was a STR showing treatment for back 
pain during service in 1955, there was no evidence of 
continuity of symptoms between the time of discharge from 
service until the injury in 1980.  Thus, the examiner 
concluded that the current back disability was not related to 
the in-service injury.  The examiner did not, however, 
consider the Veteran's hearing testimony regarding the lack 
of health insurance/medical treatment during the time period 
between discharge from service and the 1980's; and, in 
addition, the examiner did not consider the multiple lay 
statements from friends and family who claimed to have 
witnessed the Veteran's continuity of back pain symptoms 
since his discharge from service.  

Moreover, the examiner did not entertain the possibility that 
the Veteran's injury in 1980 was simply a re-injury or 
aggravation of the original in-service injury in 1955.  

In light of the foregoing, the Veteran should be re-examined 
to allow the examiner to address these matters.  

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
low back disability since discharge from 
service, not already associated with the 
claims file.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
low back disability.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the Veteran and 
record a full clinical history referable 
to the claimed in-service back injury.  
The examiner should opine as to whether 
the Veteran's documented in-service 
injury is at least as likely as not (a 
probability of 50 percent or greater) 
related to any current back disability, 
including whether the 1980 injury was, as 
likely as not, an aggravation of a pre-
existing back injury that had its onset 
during service; In so opining, the 
examiner should consider the service 
treatment records, pertinent VA and 
private medical evidence in the claims 
file, as well as the Veteran's hearing 
testimony, the private medical opinion, 
and the lay statements submitted by 
family and friends that address 
continuity of symptoms since service.  
The examiner should also consider any VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail with 
a complete rationale provided for all 
opinions and all indicated testing must 
be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


